                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

H-D U.S.A., LLC,                             )
HARLEY-DAVIDSON MOTOR COMPANY                )
GROUP, LLC,                                  )
                                             )
                           Plaintiffs,       )
                                             )
                      v.                     )   No. 2:19-cv-00578-JPH-DLP
                                             )
HARLEY LIFE, LLC,                            )
BILL LEMON,                                  )
                                             )
                           Defendants.       )

     ORDER GRANTING MOTION FOR STIPULATED FINAL JUDGMENT

      Plaintiff H-D U.S.A., LLC (“Plaintiff” or “Harley-Davidson”) and Harley

Life, LLC and Bill Lemon (“Defendants”) have resolved this matter. The parties

stipulate to the entry of Final Judgment and a Permanent Injunction and Other

Relief. Accordingly, the Court makes the following findings of fact and

conclusions of law:

      1.    This Court has jurisdiction over the subject matter of this action

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) and (b), and

Defendants acknowledge and accept service of the Complaint in this action.

Because the parties are citizens of different states and the matter in

controversy exceeds the sum or value of seventy-five thousand dollars

($75,000.00), exclusive of interest and costs, this Court also has jurisdiction

under 28 U.S.C. § 1332. This Court has personal jurisdiction over Defendants,

and venue is proper in the Southern District of Indiana pursuant to 28 U.S.C.

§§ 1391(b) and (c).
                                         1
      2.    Harley-Davidson owns all trademark rights, title, and interest in

and to the Willie G. Skull Logo and variations thereof including, but not limited

to, the logos shown below (collectively, the “Willie G. Skull Logo”) and the

HARLEY word mark (collectively with the Willie G. Skull Logo, the “HARLEY

Marks”) for motorcycles, motorcycle products and services, and a wide variety

of products and services, including, but not limited to, apparel, headwear, and

footwear.




      3.    Harley-Davidson is the owner of all copyright rights in the Willie G.

Skull Logo, all preexisting works containing the Willie G. Skull Logo, and all

derivative works of the Willie G. Skull Logo.

      4.    Harley-Davidson is a world-famous manufacturer of motorcycles

and a wide variety of other products and services, including apparel. Founded

in 1903, Harley-Davidson has manufactured, promoted, and sold motorcycles

and related products for over 110 years.

      5.    Since at least as early as 1980, Harley-Davidson has used the

HARLEY mark in connection with motorcycles, motorcycle parts and

accessories, motorcycle clothing, and various other products and services.

Harley-Davidson has used the HARLEY mark for decades for apparel, hats,



                                        2
decals, and other merchandise. The mark HARLEY has for many years been

used interchangeably by the public as shorthand for HARLEY-DAVIDSON.

      6.    Since at least 2000, Harley-Davidson has used its Willie G. Skull

Logo in connection with a wide variety of goods including apparel, motorcycles,

motorcycle parts, and motorcycle accessories. Harley-Davidson has also

extensively used the Willie G. Skull Logo in connection with a wide variety of

other goods, including hats and decals.

      7.    The HARLEY Marks are premium brands, and Harley-Davidson

has a reputation for providing a wide variety of high-quality products and

merchandise under those brands itself and through numerous licensees.

Consistent with its image as a premium brand, Harley-Davidson positions its

licensed merchandise as high-quality merchandise at a premium price point

and sets strict standards and guidelines to which all authorized licensed

products branded with the HARLEY Marks must adhere. Harley-Davidson’s

licensed products and/or associated labeling and packaging bear one or more

of the HARLEY Marks. And no merchandise bearing any of the HARLEY Marks

can be marketed or sold without the prior written approval of Harley-Davidson.

      8.    Harley-Davidson markets and sells motorcycles and motorcycle

parts and accessories, offers the repair and servicing of motorcycles under the

HARLEY Marks through a network of more than 690 authorized dealers located

throughout the country, and markets and sells apparel and other consumer

merchandise bearing the HARLEY Marks at its authorized dealers. Apparel

and a wide variety of consumer merchandise bearing the HARLEY Marks are

                                        3
also marketed and sold at numerous other authorized retail outlets throughout

the country.

      9.       Authorized Harley-Davidson dealers and retail outlets identify

themselves as official dealers and retailers in a number of ways, including by

using the HARLEY and/or the HARLEY-DAVIDSON mark in their names and

on signage of their dealerships and stores. These names and markings signal

to consumers that Harley-Davidson has authorized the sale of products bearing

the HARLEY Marks and/or the servicing of Harley-Davidson motorcycles at

these locations.

      10.      Harley-Davidson also offers riding club experiences, training,

rallies, and events, including the HARLEY OWNERS GROUP club. Currently,

there are more than 1,400 official HARLEY OWNERS GROUP chapters around

the world, with each chapter sponsored by an authorized Harley-Davidson

dealership.

      11.      Apparel is a significant part of Harley-Davidson’s business and has

been so for many years. For many years, Harley-Davidson has offered and

sold, itself and through its dealers and licensees, riding gear and apparel

bearing the HARLEY Marks, including t-shirts, shirts, tank tops, sweatshirts,

sweaters, pants, vests, jackets, and hats. During this same time, Harley-

Davidson has offered and sold through its licensees a wide range of

merchandise bearing the HARLEY Marks. Representative examples of such

apparel are shown in the Complaint. See dkt. 1 ¶¶ 23–24.




                                          4
      12.   Harley-Davidson and its dealers and licensees have sold many

billions of dollars of products and services under the HARLEY Marks over the

years, and have expended many millions of dollars advertising and promoting

those marks through virtually every media. For example, Harley-Davidson has

promoted its HARLEY Marks and products bearing those marks through dealer

promotions, customer events, direct mailings, national television, print and

radio advertisements, and the Internet. Harley-Davidson’s national network of

dealers has also extensively promoted and advertised the HARLEY Marks and

products bearing those marks.

      13.   Harley-Davidson owns numerous federal trademark registrations

and applications for the HARLEY Marks, including those set forth in the

Complaint. See dkt. 1 ¶¶ 35–36.

      14.   Harley-Davidson owns U.S. Copyright Reg. No. VA 1-987-746 for

the Willie G. Skull Logo.

      15.   As a result of Harley-Davidson’s longstanding and extensive use of

the HARLEY Marks and the widespread advertising, publicity, promotion, and

substantial sales of products and services under those marks, the HARLEY

Marks have been well known and famous to the motorcycling public for many

years and the HARLEY mark has been famous to both the general public and

the motorcycling public for decades.

      16.   In H-D U.S.A., LLC v. SunFrog, LLC. No. 17-CV-711-JPS, 311

F.Supp.3d 1000, 1043 (E.D. Wis. Apr. 12, 2018), the District Court for the

Eastern District of Wisconsin stated that it is “beyond question that [the

                                        5
HARLEY mark] is famous” and that “no member of the American public could

encounter . . . HARLEY . . . without first thinking of the iconic motorcycle

company.”

      17.   Defendants are engaged in the business of repairing and servicing

motorcycles, including Harley-Davidson motorcycles, and organizing and/or

providing a motorcycle riding club (“Defendants’ Services”).

      18.   Defendants conduct their business and offer, render, and/or

promote Defendants’ Services from a physical location and/or from Defendants’

social media pages, including on Harley Life, LLCs’ Facebook page located at

https://www.facebook.com/harleylifellc and on Bill Lemon’s personal

Facebook page located at https://www.facebook.com/billlemonharleylifellc

(collectively, “Defendants’ Facebook Pages”).

      19.   Defendants use the trademark and trade name HARLEY LIFE,

which fully incorporates the HARLEY word mark, to advertise, promote, offer,

and render Defendants’ Services. Defendants also use the trademark and

trade name HARLEY LIFE in the logo form shown below (the “Infringing Logo”).

The Infringing Logo incorporates a virtually identical copy of the trademark-

and copyright-protected Willie G. Skull Logo.




                                        6
      20.   Defendants prominently use the Infringing Logo on business cards

advertising their repair services, and on social media to advertise, promote, and

render Defendants’ Services.

      21.   Defendants also registered the HARLEY LIFE, LLC business name

with the Indiana Secretary of State, and Defendants voluntarily dissolved the

HARLEY LIFE, LLC business on December 17, 2019.

      22.   Defendants also manufacture, offer, promote, and/or distribute

products, including apparel, hats, and decals, bearing the Infringing Logo

(collectively, the “Infringing Products”). Representative examples of these

Infringing Products as advertised on Defendants’ Facebook Pages are shown in

the Complaint. See dkt. 1 ¶ 47.

      23.   The Infringing Products are not subject to the same quality

standards, review, and approval process as Harley-Davidson’s own authorized

genuine products and those of H-D’s authorized licensees bearing the HARLEY

Marks, including without limitation Harley-Davidson’s quality-control

measures and standards for products bearing the HARLEY Marks.

      24.   Defendants’ unauthorized uses of the HARLEY Marks detailed

above, individually and collectively, falsely suggest and are likely to create the

mistaken impression that Defendants are authorized Harley-Davidson

licensees, dealers, or retailers and/or that Defendants’ Services and Infringing

Products are authorized by, endorsed by, approved by, or otherwise affiliated

with Harley-Davidson when they are not.

                                         7
      25.   Defendants’ actions as described above (and as described in more

detail in the Complaint, see dkt. 1) are likely to cause confusion, mistake, and

deception as to the source or origin of Defendants’ Infringing Products, and

thus constitute trademark counterfeiting in violation of Section 32 of the

Lanham Act, 15 U.S.C. § 1114.

      26.   Defendants’ actions as described above (and as described in more

detail in the Complaint, see dkt. 1) are likely to cause confusion, mistake, or

deception as to the origin, sponsorship, or approval of Defendants’ Services,

Defendants’ Infringing Products, and Defendants’ commercial activities, and

thus constitute trademark infringement in violation of Section 32 of the

Lanham Act, 15 U.S.C. § 1114.

      27.   Defendants’ actions as described above (and as described in more

detail in the Complaint, see dkt. 1) constitute trademark infringement, false

designation of origin, and unfair competition in violation of Section 43(a)(1)(A)

of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

      28.   The HARLEY word mark is famous, as the term “famous” is used in

15 U.S.C. § 1125(c), and was famous prior to Defendants’ use of the mark on

the Infringing Products, and Defendants’ use of the HARLEY word mark on the

Infringing Products and in connection with Defendants’ Services as described

above (and as described in more detail in the Complaint, see dkt. 1) is likely to

dilute the distinctive quality of the HARLEY word mark and is likely to tarnish

the famous HARLEY word mark in violation of 15 U.S.C. § 1125(c).




                                        8
      29.    Defendants’ actions as described above (and as described in more

detail in the Complaint, see dkt. 1) constitute copyright infringement of the

Willie G. Skull Logo in violation of the Copyright Act, 17 U.S.C. § 101 et seq.

      30.    Defendants’ actions as described above (and as described in more

detail in the Complaint, see dkt. 1) constitute common law trademark

infringement, unfair competition, and misappropriation of Harley-Davidson's

goodwill in the HARLEY Marks.

      31.    Defendants’ activities described above (and as described in more

detail in the Complaint, see dkt. 1) have irreparably injured Harley-Davidson,

the HARLEY Marks, and the public.

      32.    Based on the foregoing findings of fact and conclusions of law,

good cause exists for entry of the Stipulated Final Judgment and Permanent

Injunction and Other Relief.

      Therefore, the Court ORDERS as follows:

      A.     Defendants and their related companies, officers, directors,

employees, and Agents, and all persons in active concert or participation with

any of them who receive actual notice of this judgment by personal service or

otherwise, are PERMANENTLY AND IMMEDIATELY ENJOINED from directly

or indirectly:

      (1)    Using, displaying, and/or registering the marks HARLEY, HARLEY-




      DAVIDSON,                 ,             ,             , or any variations


                                        9
thereof, alone or in connection with any other wording or designs, and

from using any marks, names, logos, designs, designations, identities, or

indicators that are confusingly similar to any of Harley-Davidson’s

trademarks, or likely to dilute the distinctiveness of or tarnish any of

Harley-Davidson’s trademarks, in any unauthorized manner including,

but not limited to, use on or in connection with any products or services

in any online or offline context, including without limitation Defendants’

Services, the Infringing Products, Defendants’ Facebook Pages, any other

websites or online platforms including social media and apps,

promotional and advertising materials, store names, signage, and

product packaging and labeling; and as or as part of any trademarks,

trade names, business names, corporate names, domain names, email

addresses, URLs, metatags, screen names, social media names,

keywords, or any other identifiers;

(2)   using Harley-Davidson’s copyrighted Willie G. Skull Logo or

substantially similar works in any form or medium;

(3)   representing by any means whatsoever, directly or indirectly, that

Defendants or any products or services offered by Defendants, including

without limitation Defendants’ Services, the Infringing Products, or any

activities undertaken by Defendants, emanate from Harley-Davidson, are

authorized, licensed, endorsed, or sponsored by Harley-Davidson, or are

otherwise affiliated with Harley-Davidson; and

(4)   assisting, aiding, or abetting any other person or business entity in

                                 10
       engaging in or performing any of the activities referred to in

       subparagraphs A(1) to A(3) above.

       B.     Defendants are ORDERED to destroy all products and items in

their possession or under their control that bear the HARLEY Marks, including

without limitation any Infringing Products and all items bearing Defendants’

Infringing Logo, to confirm such destruction in writing to Harley-Davidson, and

to provide to Harley-Davidson the identity of all persons and entities that

made, produced, advertised, or sold the Infringing Products and/or created

Defendants’ Infringing Logo including, but not limited to, sellers,

manufacturers, printers, shipping vendors, wholesalers, distributors, retailers,

and all others that assisted or enabled Defendants to make, advertise, promote,

sell, distribute, and transport the Infringing Products, including, but not

limited to, names, postal addresses, email addresses, website addresses, and

phone numbers.

       C.     This Court will retain jurisdiction over any disputes between the

parties, their heirs, successors, and assigns with respect to enforcement of this

Final Judgment and Permanent Injunction and Other Relief and the settlement

agreement entered into between Harley-Davidson and Defendants regarding

this litigation.

       Final judgment shall enter accordingly.

SO ORDERED.




                                        11
Date: 4/8/2020




Distribution:

Aaron D. Doll
DOLL & SIEVERS ATTORNEYS AT LAW LLC
aaron@dollsievers.com

Maurice E. Doll
MORRIE DOLL & ASSOCIATES LLC
morriedoll@hotmail.com

David J. Hensel
HOOVER HULL TURNER LLP
dhensel@hooverhullturner.com




                               12
